Title: [Diary entry: 17 July 1788]
From: Washington, George
To: 

Thursday 17th. Thermometer at 74 in the morning—83 at Noon And 83 at Night. Close morning with the Wind at South, but not much of it at any time of the day. Rid to the Plantations at the Ferry, Frenchs, Dogue run & Muddy hole. At the first, finished getting up & shocking all the Oats—after which the hands (except the Ferry men, and the drivers of a Plow & harrow which were in the Corn) went to French’s. At French’s—The Cradlers having Cut all the grain at that place were gone (Six of them) to cutting Oats at Dogue run. The other people were re-shocking Wheat & binding and Shocking Oats. No plows at Work here to day. At Dogue run—Four Cradlers, as usual, were cutting Wheat in field No. 6 and the hands of the place securing it after them. Six Cradlers from French’s were cutting Oats in No. 2. At Muddy hole—four Cradlers were cutting Wheat in field No. 4 having finished what was in No. 1 by breakfast this morning. Rakg. & binding at this place is up with the cutters. Agreed with  to sink a well at my Barn for the doing, and walling of which, wch. is to be 3 feet in the clear I am to give him 4/6 pr. foot; & and if any uncommon impediments should interpose (such as rocks, gravel that cannot well be penetrated, or quicksands that cannot be kept up) I am to make a further reasonable allowance. He is to do all the labouring and walling work, and is to obtain 6, or 5½ ft. water and when water is come to, and the Kirb [curb] about to be sunk he is to attend in Person to the execution. In the Afternoon Mr. John Bassett—his wife, Miss Brown his Wife’s sister and Patcy Dandridge came.